 


110 HR 1452 IH: Voters’ Right to Know Act of 2007
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1452 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mrs. Maloney of New York (for herself and Mr. Petri) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require the disclosure of certain information by persons conducting phone banks during campaigns for election for Federal office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Voters’ Right to Know Act of 2007.
2.Disclosure of information by persons conducting phone banks during Federal election campaigns
(a)Application of advertising disclaimer rulesSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended in the matter preceding paragraph (1) by inserting after section 304(f)(3)) the following: or any communication through a Federal election phone bank described in subsection (e),.
(b)Federal election phone bank describedSection 318 of such Act (2 U.S.C. 441d) is amended by adding at the end the following new subsection:

(e)Federal election phone banks
(1)Additional disclosure requirementsIn addition to any information required to be disclosed under this section or otherwise reported under this Act, each person who conducts a Federal election phone bank shall report to the Commission the following information:
(A)The total cost of conducting the phone bank.
(B)All sources of funds used to conduct the phone bank (other than any contribution for which information is otherwise required to be reported under this Act).
(C)The total number of households contacted.
(D)A copy of the questions asked or information provided to respondents.
(2)DefinitionExcept as provided in paragraph (3), in this section, a Federal election phone bank means a project under which an aggregate number of not fewer than 1,500 households are contacted by telephone during the 25-day period which ends on the date of an election for Federal office and—
(A)are asked to state a preference in the election or to state the likelihood of their support of any candidate;
(B)are asked to make a contribution or expenditure with respect to the election;
(C)are provided with information expressly advocating the election or defeat of a clearly identified candidate for such office; or
(D)are provided with any information regarding a clearly identified candidate for such office.
(3)Exception for projects conducted by general mediaA Federal election phone bank does not include any project conducted through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate..
3.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after January 2008. 
 
